Ambassador Choudhury's election to preside over this Assembly is a fitting tribute to his vast experience and tested diplomatic skills. Indeed, it is also a tribute to the capacity of the Organization to live up to its ideals as a democratic concourse of nations. For his country, Bangladesh, like the overwhelming majority of states gathered here, brings to this world body neither the trappings of economic power nor military strength. What he brings is an active and unswerving commitment to peace and development and to the pursuit of those ends through consensus-building and international co-operation. We confidently anticipate a productive session under his guidance.
I wish to commend Ambassador Jaime de Pinies of Spain for the skillful and able manner in which he carried out his tasks during the fortieth anniversary session of
the General Assembly.
Each session of the Assembly provides a new opportunity for States to reflect on the course of recent events, to assess their import and to reach new levels of understanding about the problems the world community and its members face. The repetition and ritual which cloak the diplomatic behavior of States and which inevitably accompany participation in this general debate need not obscure the fact that, at the core, this is a profoundly rational and democratic approach to mediating and managing relations among States. In this regard, the United Nations embodies the ancient, often violated but eternally resilient ideals of discussion, compromise and consensus, which are indispensable to the concept of community. This is the Organization's underlying and manifest strength; it is the source of Jamaica's conviction that during its present crisis, and through others that will no doubt follow, the United Nations will not simply persist, but will prevail.
This Organization would do well not to succumb to a teleological view of the future. The fact is that, no matter how desirable its goals and lofty its ideals, there is no automatic reason why these will ultimately be met. What is necessary is the conscious, deliberate molding of the Organization to meet new challenges and the rigors of a changing environment. A firm anchor to the time-tested and enduring ideals of the Charter is not inconsistent with a dynamic, adaptive and innovative world body. The United Nations is not the ossified, anachronistic body its detractors purport to be, but there can be no doubt that it must use its accumulated experience more effectively in dealing with old problems. It must move less ponderously. We must now devise ways and means of dealing effectively with a new generation of perplexing international problems. This is the crucial challenge facing the Organization and its Member States.
Among these problems is the issue of international terrorism. The primary purpose of the United Nations is the maintenance of international peace and security; and international terrorism has emerged, full-blown, as a potent threat to international peace and to the security of individuals and States. This is a particularly pernicious kind of violence. Its random and indiscriminate nature, its rapid and shadowy spread across borders and, in many cases, the faceless character of its perpetrators create a climate of fear, apprehension and hostility. This is confined not solely to the immediate victims, for it is the nature of terror that its victims must be counted not only among those subject to physical ravages of violence, but among all those burdened with the fear of random attack.
My Government condemns international terrorism in the strongest terms. The international community must build upon the advances made at the fortieth session of the General Assembly in addressing this issue. We must also seek now to strengthen the international legal regime laid down earlier through the outlawing of specific acts, such as those covered in the Conventions relating to civil aviation and to the taking of hostages, and other related instruments. We believe that the co-operation of all States, the full exchange of information and ratification of and adherence to the existing international legal instruments are essential elements of a strengthened multilateral approach to this issue. The onited Nations should encourage and facilitate this process by all the means at its disposal. Indeed, it may be timely for consideration to be given to the preparation, within the framework of the Organization, of a convention on the suppression of international terrorism. At the same time, it must be made clear that we do not agree with what appears to be a deliberate attempt to confuse international terrorism with the fight for self-determination by national liberation movements. We recognize that there are still cases of colonial and racist domination where political expression has been stymied. It is, therefore, incumbent on this Organization, and on the members of the Security Council in particular, to work more assiduously to find and implement political solutions which diminish the potential for recourse to violence as an instrument of change.
I have spoken of a new generation of international problems. There is irony in this. The increase in communications, including greater ease and facility of travel, has contributed immensely to the evolution of a world community. But at the same time those same forces have had an unintended impact. They have served to intensify and make international, on an unprecedented scale, problems that previously were largely confined within national borders. It has been observed that the psychological effects of terrorist violence tend to be out of proportion to its purely physical impact - horrible as the latter might be. This is instructive, for such universal trauma is possible only where there is a collective psyche emerging and where the randomness and scope of violence threaten to victimize mankind itself.
That is also the nature of the illicit international traffic in drugs. That shadowy menace, stalking whole societies, is another example of the new kind of problem facing the international community. The interdependence of the modern world has created conditions in which the illicit traffic, production and consumption of harmful drugs flourish. The evidence now makes clear that this development is a problem of immense proportions. It is a threat not only to health and morals but, if left unchecked, an insidious force capable of undermining the social and political fabric of whole societies. For that reason this is hardly a domestic or bilateral issue, but a problem for the international community to address energetically and with the financial, technical and other resources at its disposal.
The countries of the developing world are themselves victims of that traffic. We fear that the preoccupation with dividing the world into sources of supply and markets, into producers and consumers, is an artificial attempt to assign culpability, is too often self-serving, and deliberately obscures the fact that it is the poor countries which are most vulnerable to the deleterious consequences of the illicit international traffic in drugs.
Those countries lack the resources to deal with the pernicious consequences of the abuse of drugs in their populations. In addition, the movement of massive funds from the drug trade into those communities has been known to undermine, or seek to undermine, the electoral processes. Hence, it attacks the very foundations of democratic societies.
Why do people trade in those destructive drugs? The answer is simple: they do it for profit. We must, therefore, find ways to take the profit out of illicit drugs.
My Government is currently examining proposals for legislation which will enable the authorities to trace, freeze, seize and confiscate the proceeds of trafficking in drugs.
Jamaica hopes that next year's world conference, in Vienna, on drug abuse and illicit trafficking will lead to an effective and supportive role by the United Nations in dealing with this problem, and will lay the foundation for more effective co-operation among Member States of the international community on this issue.This is the International Year of Peace. It is perhaps, an unhappy omen for our times to reflect that throughout history, wars have been declared with vigor, pomp and fanfare, but peace has often come tremulous, and uncertain. As the poet Milton reminded a famous military leader of his day, "Peace hath her victories - No less renowned than war". The primary objective of the United Nations requires, indeed, demands, that this Organization does not capitulate into defeatism where the preservation of peace is concerned. Jamaica has worked energetically, through two committees established at the national level - one of which I have the honor to be Chairman - to inculcate the ideals and promote activities related to the International Year of Peace. We affirm our support for this undertaking which serves to remind us that while new international problems may have arisen the old ones remain unsolved.
Unfortunately, there has not been any significant change in the international situation. Military confrontations continue. The atmosphere of conciliation and co-operation is undermined. Opportunities through the United Nations system for closer contact and collaboration are ignored. Clearly any hope for peace has to come out of greater understanding and co-operation. The preservation of mankind demands a greater resolve to bring about solutions through meaningful dialog.
We recognize the renewed efforts of the Soviet Union and the United states to hold discussions on arms control. There was a mood of optimism which followed the summit meeting in Geneva last November, and we welcome further attempts by the
leaders of those two countries to resume the process of dialog. The process of
dialog may be slow, but we are convinced that it is only through patient diplomacy that any real understanding can be achieved. That has been demonstrated at the successful conclusion of negotiations at the Conference on security in Europe held in Stockholm. Jamaica continues to support positive steps towards arms control and disarmament. The accident at the Chernobyl nuclear power plant earlier this year and its repercussions have once again impressed on us the threat posed to our existence by radiation. It is imperative that the process of nuclear disarmament be initiated, beginning with a comprehensive ban on nuclear-weapon tests. We must welcome the unilateral moratorium on nuclear tests proclaimed by one of the nuclear-weapon States, and it is our continued hope that its gesture will be matched by action on the part of other nuclear-weapon States, and lead to agreement on the cessation of those tests. The international effort to halt and reverse the arms race has the support of the overwhelming majority of mankind who are calling for peace and for the exercise of political will by Governments to bring an end to the wastage of resources on the accumulation of weapons.
The tragic and futile war between Iran and Iraq continues. We urge the Secretary-General to continue to use his good offices to prevail upon those States to seek a peaceful end to this long drawn-out and bitter conflict. One of the more sinister aspects of this war has been the deplorable use of chemical weapons. We again urge the parties to the conflict and the international community to proceed more vigorously in their efforts to ban the use of chemical weapons.
In the Middle East, the basic problem remains, but the need has become greater for a comprehensive and lasting settlement. We consider the question of Palestine as being central to the Middle East problem, and we do not envisage any lasting peace or stability in the region until the rights of the Palestinian people to self-determination and a homeland are realized. This, along with the termination of policies of occupation and annexation, would make it possible for all States in the region, including Israel, to exist in peace and security within internationally recognized boundaries.
Although other efforts in the pursuit of peace in the region cannot be totally rejected, our view is that a comprehensive approach would be far more effective. We therefore continue to support the convening of an international conference on the Middle East, under the auspices of the United Nations.
The crisis in Central America is yet another issue of serious concern to Jamaica. We have always firmly supported the diplomatic initiatives of the Contadora Group in the search for a peaceful solution to the problem, and we continue to do so.
In this regard we are pleased to hear of the recent announcement of the eight Latin American countries involved in the Contadora initiative that they will be meeting as soon as possible to develop a fresh strategy aimed at breaking the deadlock in the negotiations.
The attainment of social, economic and political justice in South Africa and the threat to peace and stability in the southern African region as a whole remains one of the greatest challenges of our time. Jamaica's full and total opposition to the brutal regime in Pretoria is well known; it was stated by the Prime Minister at the fortieth anniversary session, and more recently reiterated by the Deputy Prime Minister at the United Nations special session on Namibia held in this Kali a few weeks ago. We again call on the Security Council to impose comprehensive mandatory sanctions against South Africa as a means of bringing the system of apartheid to an end. Over the past year, there has been increasing acceptance of the use of sanctions in this struggle. It is a tribute to the sound instinct and conscience of people everywhere that it is public opinion, not governments, which has taken the offensive. The recent decisions by the Commonwealth to impose further measures against South Africa rests on the conviction that sanctions are effective. Contrary to the belief of some, the Pretoria regime is indeed concerned about the possibility of comprehensive sanctions being imposed.
Jamaica continues to be outraged and gravely concerned at the persistence of the appalling state of affairs in South Africa itself, and at Pretoria's unrelenting campaign of military aggression and destabilization attempts against the front-line States. Together with its latest attempts designed further to entrench its illegal presence in Namibia and forcibly to annex that Territory, Pretoria's policies and actions have had the inevitable effect of heightening the already alarming prospects of an open racial conflagration in that region, and constitutes a flagrant assault on the rule of international law, respect of human rights and civilized conduct among States.
In Afghanistan, Kampuchea, Cyprus, the Korean Peninsula, Western Sahara and other areas where aggression, occupation, open conflict, or high levels of tension persist, the ideals of the Charter and the hope embodied in the initiative for an International Year of Peace go unfulfilled. Jamaica urges the parties to these conflicts to renew the search for peaceful solutions, and respond positively to the initiatives of the Secretary-General.
Peace has many dimensions. Genuine and lasting peace will remain a chimera as long as the overwhelming majority of States and their peoples remain in a condition marked by poverty and lack of development.
The challenge of development, along with disarmament and the maintenance of peace, remain the pre-eminent tasks of our time. Indeed, the need for international co-operation and for a constructive and positive role by this Organization is as pressing in international economic affairs as in the case of major social and political problems, to which I have just drawn attention. It is a genuine tragedy that this interdependence is not as fully recognized by the world community as it should be, and this particularly by the major economic Powers.
The cost to developing countries in lost growth and retarded development is high. This has once again been demonstrated in no uncertain terms in 1985. Last year the recovery in industrial countries weakened. The United States in particular was unable to sustain its role as the locomotive of the world economy. Growth in that country fell from a robust 7.2 per cent in 1984 to 2.5 per cent in 1985. What were some of the consequences of this weakened recovery? Growth rates also fell sharply in the great majority of developing countries during 1985. Significantly, in light of the severe debt problem of many countries and the need to earn foreign exchange, growth in export volume in the developing world fell from 11 per cent in 1984 to a mere 2.3 per cent in 1985. Debt service ratios moved upwards as export volumes contracted. The terms of trade of developing countries declined during the year. Painfully for countries such as Jamaica, weakening demand in the industrial countries contributed to an 11 per cent fall in the price of non-oil primary commodity exports. Adverse developments also occurred in the case of manufactures exported from the developing countries. These rose only by 3.3 per cent in 1985 after having grown by a vigorous 16.6 per cent in 1984 when the recovery in the industrial countries was stronger.
The metaphor needed here to describe this is hardly that oE ripple effect. Clearly, shifts in levels of growth and of demand in the industrial economies set in motion powerful economic forces which literally reverberate throughout the world economy. Not only must the international community recognize this, but it must understand that this force can be harnessed for good or ill.
It is for this reason that the Jamaican Government is of the view that an historic opportunity now exists in the world economy. In the parlance of the day, a window of opportunity is present in North-South relations. We say this because economic developments during the 1980s, particularly severe recession of 1980-1982 and its worst manifestations, the debt crisis and the collapse of primary commodity prices, have also set in motion changes in the approaches to development and the economic management strategies of a growing number of developing countries.
Structural adjustment and export diversification are being pursued. Budgets and current account deficits have been reduced. Efforts have been made to reduce or eliminate distortions in goods and factor markets. More realistic exchange rates have emerged. It has been a period of austerity, of sacrifice, of change. Midway through the decade it remains clear that despite their own vigorous efforts, sustained and widespread growth cannot be achieved in the developing countries without more robust growth in demand and in levels of financial flows from the industrial countries of the North.

It is a matter of serious concern that precisely the opposite process is taking place. Recovery is slowing down in the industrial North. Data from the World Bank show that in 1985 net financial flows to developing countries declined from $55 billion to $42 billion. In addition, net private direct foreign investment from North to South has fallen by 28 per cent since 1981.
Jamaica believes that it is paradoxical that, precisely during the period when in many developing countries the conditions exist or are being created for optimal cost-effective use of capital and financial flows from the North, the quantum of those resources has declined. We would urge the developed countries and the multilateral financial institutions to increase at this critical time the provision of financial resources to the developing countries. We emphasize that it is imperative that policies be adopted by the major developed countries that ensure sustained and strengthened recovery in the industrial North.
In our view, this requires not only appropriate monetary and fiscal policies but the reduction of non-tariff trade barriers. More thought and attention should also be given by industrial countries to the redistribution and use of accumulated surpluses in a manner which serves to stimulate and promote development in the South. We are convinced that only under this scenario will developing countries be able to grow and service their debt.
Many of the problems of the world economy remain acute. The burden of debt weighs heavily on many countries and remains a potential threat to the international financial system. Issues of protectionism, trade, commodity prices, resource flows and monetary reform remain on the agenda of the international community and must be addressed with creativity and vigour.
In this context, we welcome the agreement recently reached at Punta del Este on the launching of a new General Agreement on Tariffs and Trade (GATT) round of multilateral trade negotiations. Next year, also, the seventh session of the United Nations Conference on Trade and Development (UNCTAD) will provide an opportunity for the international community to address the areas of money, finance,
a trade and development in a comprehensive and integrated manner. We encourage all States to co-operate in order to ensure that this important meeting will be a success. The economies of the developing countries must be placed on a sustained growth path if the hopes and aspirations of mankind embodied in the Charter, which guides the work of the Organization, are to be fulfilled.
These continuing, troublesome and often perplexing issues make it all the more necessary to have an efficient, responsive and viable United Nations. The effort at collective self-criticism has now resulted in the report of the Group of High-Level Intergovernmental Experts. That report is welcome. It is one step in the right direction. We fi/id the recommendations thoughtful and thought-provoking. But it would be over-ambitious to expect this session of the Assembly to adopt all of them. There are sufficient contradictions and inconsistencies in the recommendations to make any such package impossible. Nevertheless, the Assembly must examine the report thoroughly. In so doing, Member States must be ever careful not to distort or derogate from the goals and principles of the Organization in our necessary and well-intentioned efforts to satisfy immediate concerns about administrative efficiency and financial soundness.
Finally, Jamaica notes with satisfaction that progress is being made in the work of the Preparatory Commission in connection with the law of the sea. We are pleased that agreement has been reached on an understanding to overcome the problem of overlapping claims of the pioneer investors and we look forward to the registration of pioneer investors in the near future. This step will give increased credibility to the international regime for the sea-bed and will further
demonstrate the commitment of the international community to the Convention on the Law of the Sea.
The history of man's ability to adapt to changing circumstances and environments gives up hope that the United Nations will respond to the new needs and challenges. Everything depends on us, the Member States. It is we who, having taken cognizance of the needs, will so organize ourselves and this institution that its worth will be un-questioned and unassailable.
We look to the future of man, we look to the future of the United Nations, and we can only hope that the ability to adapt and the instinct for survival will prevail.